DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made to Applicant’s claim to priority to Foreign Application No. KR1020170150818 filed November 13, 2017. 

Status of Claims 
This Office Action is responsive to the amendment filed on March 10, 2021. As directed by the amendment: claim 1 has been amended and claims 16-21 has been added. Thus, claims 1 and 3-21 are presently pending in this application. 
Claim 1-4, 10-11 and 13 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giffard (GB1182838A). Claims 5-6 were previously rejected under 35 U.S.C. 103 as being unpatentable over Giffard (GB1182838A). Claims 7-8 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Huber et al. (U.S. Patent No. 4,454,881). Claim 9 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Hosmer (Pub. No. 2017/0157436). Claim 12 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Magidson (U.S. Pub. No. 2006/0005838). Claims 14-15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Giffard (GB1182838A) in view of Huber et al. (U.S. Patent No. 4,454,881). Applicant’s amendments necessitated the application of new grounds of rejection, shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Giffard (GB1182838A).
Regarding Claim 5, Giffard discloses an inner shell (4; Fig. 1; Ln 9-82), which is provided to maintain a shape of a mask (1, 4; Fig. 1) and formed in a cup shape (“shape of a shell”; Ln 51-82), the inner shell comprising: a circumferential part (A, Fig. A annotated below) forming an edge (B, Fig. A annotated below); a curved part (C, Fig. A annotated below) formed in an arch shape (Fig. 1) from an inner side (at C, Fig. A annotated below) of the circumferential part and having a part formed at an outer surface; and a plurality of ribs (D, Fig. A annotated below) formed to radially protrude from an edge of the part (A, Fig. B annotated below) toward the circumferential part, wherein the circumferential part, the curved part, and the ribs are integrally formed as a sheet member formed of a porous material (“fabric” Ln 37-43).

    PNG
    media_image1.png
    374
    344
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Giffard.

    PNG
    media_image2.png
    342
    257
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 1 of Giffard.
Giffard does not specifically disclose the inner shell wherein the inner part is a flat part. 
It is noted, though prior art drawings are not interpreted as depicting scale, unless specified, The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.) In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the part (A, Fig. B annotated above) is a flat part. 

Regarding Claim 6, the modified device of Giffard discloses the inner shell wherein the flat part is formed at a peak area (at A, Fig. B annotated above) of the curved part.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Giffard as applied to claim 5 above, and further in view of Huber et al. (U.S. Patent No. 4,454,881; hereinafter: “Huber’881”).
Regarding Claim 7, the modified device of Giffard discloses the inner shell, shown above. 
The modified device of Giffard does not specifically discloses the inner shell wherein the flat part is formed to be asymmetrical about one side from a horizontal central line of the inner shell or from a vertical central line of the inner shell.
Huber’881 teaches a face mask (10; Fig 11) comprising a flat part (A, Fig. C annotated below) formed to be asymmetrical about a vertical central line (B, Fig. C annotated below) of the mask for the purpose of positioning an exhalation valve (64; Fig. 11) closure to the mouth of the user to allow freer passage of air exhaled by the wearer of the mask (col 6, ln 11-23). 

    PNG
    media_image3.png
    233
    273
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 11 of Huber’881.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Giffard to include the flat part is formed to be asymmetrical about one side from the vertical central line of the inner shell as taught by Huber for the purpose of positioning the exhalation valve (See Huber’881: 64; Fig. 11) close to the mouth of the user to allow freer passage of air exhaled by the wearer of the mask (See Huber’881: col 6, ln 11-23).
Regarding Claim 8, the modified device of Giffard discloses the inner shell, shown above. 
The modified device of Giffard does not specifically discloses the inner shell wherein a perforation is formed in the flat part.
Huber’881 teaches a face mask (10; Fig 11) comprising a flat part (A, Fig. C annotated above) comprising a perforation (C, Fig. C annotated above) for the purpose of positioning an exhalation valve (64; Fig. 11) close to the mouth of the user to allow freer passage of air exhaled by the wearer of the mask (col 6, ln 11-23). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Giffard to include the .

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Giffard in view of Huber’881.
Regarding Claim 14, Giffard discloses a mask comprising an inner shell of claim 5 (4; Fig. 1; Ln 9-82), shown above; a filter structure (1; Fig. 1) coupled to an outer surface of the inner shell (at E, Fig. A annotated above); 
Giffard does not specifically disclose the mask wherein a valve coupled to the filter structure, wherein the flat part is formed at a position corresponding to the valve.
Huber’881teaches a face mask (10; Fig 11) comprising a flat part (A, Fig. C annotated above) coupled to a filter (16; Fig 7), wherein the flat part is formed at a position corresponding to a valve (64; Fig. 11) for the purpose of positioning the valve close to the mouth of the user to allow freer passage of air exhaled by the wearer of the mask (col 6, ln 11-23). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Giffard to include the valve coupled to the filter structure, wherein the flat part is formed at a position corresponding to the valve as taught by Huber’881for the purpose of positioning the valve close to the mouth of the user to allow freer passage of air exhaled by the wearer of the mask (See Huber’881: col 6, ln 11-23).
Regarding Claim 15, Giffard discloses the mask wherein the flat part is formed to have a greater area than an area in which the valve and the filter structure come into contact (at A, Fig. C annotated above and See Huber’881: Fig. 11).

Claims 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Giffard (GB1182838A) in view of Huber et al. (U.S. Patent No. 4,384,577; hereinafter: “Huber’577”).
Regarding Claim 16, Giffard discloses an inner shell (4; Fig. 1; Ln 9-82), which is provided to maintain a shape of a mask (1, 4; Fig. 1) and formed in a cup shape (“shape of a shell”; Ln 51-82), the inner shell comprising: a circumferential part (A, Fig. A annotated above) forming an edge (B, Fig. A annotated above); a curved part (C, Fig. A annotated above) formed in an arch shape (Fig. 1) from an inner side (at C, Fig. A annotated above) of the circumferential part; and a plurality of ribs (D, Fig. A annotated above) formed to radially protrude from a peak area (E, Fig. A annotated above) of the curved part toward the circumferential part, wherein the circumferential part, the curved part, and the ribs are integrally formed as a sheet member formed of a porous material (“fabric” Ln 37-43) and wherein the plurality of ribs are formed such that the ribs formed at a left side (A, Fig. D annotated below) and the ribs formed at a right side (B, Fig. D annotated below) with respect to a vertical central line (C, Fig. D annotated below) of the inner shell.

    PNG
    media_image4.png
    334
    320
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 1 of Giffard.
Giffard does not specifically disclose the inner shell wherein the plurality of ribs are formed such that the ribs formed at a left side and the ribs formed at a right side are symmetrical with respect to a vertical central line of the inner shell.
Huber’577 teaches a disposable face mask including a plurality of non-woven fibers molded in a generally cup shaped (Abstract; Fig. 1-7) comprising a plurality of ribs (24; Fig. 1-7) are formed such that the ribs formed at a left side (A, Fig. E annotated above) and the ribs formed at a right side (B, Fig. E annotated above) are symmetrical with respect to a vertical central line (C, Fig. E annotated above) for the purpose of providing stiffness and producing a desired shape retention (col 3, ln 28-35). 

    PNG
    media_image5.png
    395
    555
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 3 of Huber’577.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the plurality of ribs of the inner shell of Giffard to include the plurality of ribs being formed such that the ribs are formed at the left side and the ribs formed at the right side are symmetrical with respect to the vertical central line of the inner shell as taught by Huber’577 for the purpose of providing stiffness and producing a desired shape retention (See Huber’577: col 3, ln 28-35).
Regarding Claim 17, the modified device of Giffard discloses the inner shell wherein concave parts are formed between the plurality of ribs (A, Fig. F annotated above; See Huber’577: Fig. 2); and the concave parts are provided such that a width thereof progressively increases toward the circumferential part (at B, Fig. F annotated below).

    PNG
    media_image6.png
    358
    314
    media_image6.png
    Greyscale

Figure F, Adapted from Figure 1 of Giffard.
Regarding Claim 18, the modified device of Giffard discloses the inner shell wherein the sheet member comprises a non-woven fabric (See Giffard: Ln 37-43, See Huber’577: Abstract).
Regarding Claim 20, Giffard discloses an inner shell (4; Fig. 1; Ln 9-82), which is provided to maintain a shape of a mask (1, 4; Fig. 1) and formed in a cup shape (“shape of a shell”; Ln 51-82), the inner shell comprising: a circumferential part (A, Fig. A annotated above) forming an edge (B, Fig. A annotated above); a curved part (C, Fig. A annotated above) formed in an arch shape (Fig. 1) from an inner side (at C, Fig. A annotated above) of the circumferential part; and a plurality of ribs (D, Fig. A annotated above) formed to radially protrude from a peak area (E, Fig. A annotated above) of the curved part toward the circumferential part, wherein the circumferential part, the curved part, and the ribs are integrally formed as a sheet member formed of a porous material (“fabric” Ln 37-43) and wherein the plurality of ribs are formed such that the ribs formed at a left side (A, Fig. D annotated above), the ribs formed at a right side (B, Fig. D annotated above) with respect to a vertical central line (C, Fig. D annotated above) of the inner 
Giffard does not specifically disclose the inner shell wherein the plurality of ribs are formed such that the ribs formed at a left side and the ribs formed at a right side are symmetrical with respect to a vertical central line of the inner shell.
Huber’577 teaches a disposable face mask including a plurality of non-woven fibers molded in a generally cup shaped (Abstract; Fig. 1-7) comprising a plurality of ribs (24; Fig. 1-7) are formed such that the ribs formed at a left side (A, Fig. E annotated above) and the ribs formed at a right side (B, Fig. E annotated above) are symmetrical with respect to a vertical central line (C, Fig. E annotated above) for the purpose of providing stiffness and producing a desired shape retention (col 3, ln 28-35). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the plurality of ribs of the inner shell of Giffard to include the plurality of ribs being formed such that the ribs are formed at the left side and the ribs formed at the right side are symmetrical with respect to the vertical central line of the inner shell as taught by Huber’577 for the purpose of providing stiffness and producing a desired shape retention (See Huber’577: col 3, ln 28-35).
Regarding Claim 21, the modified device of Giffard discloses the inner shell wherein the plurality of ribs are formed such that the ribs formed at an upper side (A, Fig. G annotated below) and the ribs formed at a lower side (B, Fig. G annotated below) with respect to a horizontal central line (C, Fig. D annotated below) of the inner shell. 

    PNG
    media_image7.png
    348
    313
    media_image7.png
    Greyscale

Figure G, Adapted from Figure 1 of Giffard.
The modified device of Giffard does not specifically disclose the inner shell wherein the ribs formed at the upper side and the ribs formed at the lower side are symmetrical with respect to the horizontal central line.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to form the ribs formed at the upper side and the ribs formed at the lower side as symmetrical with respect to the horizontal central line in the modified device of Giffard because Applicant has not disclosed that forming the ribs formed at the upper side and the ribs formed at the lower side as symmetrical with respect to the horizontal central line provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the ribs of the modified device of Giffard, and Applicant’s ribs, to perform equally well because both mechanisms perform the same function of providing stiffness.
Therefore, it would have been prima facie obvious to modify the ribs of the modified device of Giffard to obtain the invention as specified in claim 21 because such a modification is .


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Giffard in view of Huber’577 as applied to claim 18 above, and further in view of Magidson (U.S. Pub. No. 2006/0005838). 
Regarding Claim 19, the modified device of Giffard discloses the inner shell, shown above. 
The modified device of Giffard does not specifically disclose the inner shell wherein the non-woven fabric is formed of polyester short fibers. 
Magidson teaches an inner shall comprising a non-woven fabric being formed of polyester short fibers (¶ 0027; Fig. 2) for the purpose of providing comfortable surface to lie against the face of the wearer (¶ 0027). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the inner shell of the modified device of Giffard to include the non-woven fabric being formed of polyester short fibers as taught by Magidson for the purpose of providing comfortable surface to lie against the face of the wearer (See Magidson: ¶ 0027).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record Giffard discloses the inner shell, shown above. 
Giffard fails to disclose the inner shell “wherein one end of each of the plurality of ribs is formed to come into contact with ends of the other ribs at an inner portion of the peak area”, as recited in independent claim 1. 
Therefore, independents claim 1, and claims 3-4 and 9-13 by dependency, are rendered allowable. 

Response to Arguments
Applicant's arguments filed March 10. 2021 have been fully considered but they are not persuasive. Applicant asserts that Examiner admits that Giffard dose not descried the alleged inner shell 1 as including a flat part formed at an outer surface and that that one of skill in the art would not find that item A of FIG. B is a flat part but instead is curved. Examiner respectfully disagrees. Firstly, Examiner admits that Giffard does not specifically disclose the inner shell 4 (Fig. 1) wherein the part (A, Fig. B annotated above) formed at the outer surface is a flat part. Secondly, from the teachings of the inner shell 4 depicted in Fig. 1 of Giffard, one of ordinary skill in the art would have reasonably concluded that because the ribs (D, Fig. A annotated above), which depict a curvature in the inner shell because they are shown as arcs, when ended no longer delineating the curve would then denote the flat area encircled by A, Fig. B (annotated above).  Applicant’s assertion lacks specific evidence, and is a merely an allegation, as such is not persuasive. Finally, any arguments regarding the interpretation of prior in the previous rejection of claim 1 are moot because, based on Applicant’s amendments, claim 1 no longer stands rejected and the previous interpretation is no longer held in this Office Action. Examiner notes: Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (See MPEP 2125.)
Applicant’s arguments regarding the new limitations with respect to new claims 16-21 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection Giffard in view of Huber’557, shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ELLIOT S RUDDIE/Examiner, Art Unit 3785